PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHANG, Feng
Application No. 16/177,403
Filed: 31 Oct 2018
For: CRISPR-CAS SYSTEMS FOR ALTERING EXPRESSION OF GENE PRODUCTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the August 4, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement of 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed on August 4, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii).

This is also a decision on the petition to expedite consideration of this matter under 37 CFR 1.182.

The petition for expedited consideration is GRANTED to the extent that the petitions are hereby considered.

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.

FEES

The petition fee of $420.00 under 37 CFR 1.17(f) for the petition under 37 CFR 1.183 and the petition fee of $420.00 under 37 CFR 1.17(f) for the petition under 37 CFR 1.182 were paid via credit card on August 4, 2021.

The processing fee of $140 pursuant to 37 CFR 1.17(i) for making an amendment under 37 CFR 1.71(g)(1) to name the parties to a joint research agreement outside of the time periods set forth in 37 CFR 1.71(g)(2) was charged to deposit account No. 19-0741on September 14, 2021 as authorized by page 5 of the present petition.
		
RELEVANT STATUTE AND REGULATIONS

Pre-AIA  35 U.S.C. 103(c) provides:
 
(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person. 

(2) For purposes of this subsection, subject matter developed by another person and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person if —

(A) the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made; 
(B) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and 
(C) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

(3) For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

37 CFR 1.104(c)(5)(ii) provides:

Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if: 

(A) The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and 

(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 

(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the references listed in the concurrently filed terminal disclaimer be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii).  In support of its request, applicant asserts at pages 4-5 of the petition the following:
Facts of Applicants’ Extraordinary Situation
Applicants understand that the provisions of 37 C.F.R. §1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to pre-AIA  35 U.S.C. § 103(c), but the reference patent/application is not prior art that may be disqualified under pre-AIA  35 U.S.C. 103(c)(1). In the present case, the references being disclaimed do not constitute prior art that can be disqualified, because the present application claims priority to the same or earlier priority document as the references being disclaimed, and there is no assertion by the Office that any evidence shows invention by another prior to the priority date to which the present claims are entitled. The practical effect is that Applicants are now subject to the extraordinary and unjust situation where an NDP rejection in the present application may not be overcome under the rules.
Relief Sought by Applicants
Applicants respectfully submit that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the references being disclaimed (US Patent Nos. 8,865,406, 8,871,445, 8,889,418, 8,895,308, 8,906,616, 8,932,814, 8,993,233, and 8,999,641, and US Patent Application Nos. 14/703,511, 14/704,551, 15/230,025, 15/230,161, 15/330,876, 15/967,464, 15/967,510, 16/535,042, 16/535,043, 16/532,442, and 16/938,110) be disqualified as prior art under either pre-AIA  35 U.S.C. § 102(e), (f), or (g) in accordance with 37 C.F.R. § 1.104(c)(5)(ii). The result of this waiver is that the concurrently submitted JRA TDs should be approved and given full effect.
Applicant contends that justice requires the Director to waive the non-statutory prior art disqualification requirement in 37 CFR 1.321(d) in this situation and to allow the terminal disclaimer filed under 37 CFR 1.321(d) to be approved. Petitioner and the examiner are in agreement that the references listed in the JRA TDs filed on August 4, 2021 are not prior art to the claimed invention of the instant application.
The petition under 37 CFR 1.183 has been fully considered.
The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the JRA meets the statutory requirements for the claimed invention under examination and the subject matter of the references listed in the JRA TD to be deemed commonly owned, but the reference patents/applications are not prior art that may be disqualified under pre-AIA  35 U.S.C. 103(c)(1) (implemented in 37 CFR 1.104(c)(5)(ii) and required by 37 CFR 1.321(d)). This is the situation for which the petition under 37 CFR 1.183 was filed.
Specifically, petitioner met all the statutory requirements to establish that the claimed invention of the instant application and subject matter of the references are deemed commonly owned by:
(1)  Submitting a statement with the terminal disclaimer filed on August 4, 2021 that the claimed invention(s) in the instant application  and the claimed invention(s) in the references were made by, or on behalf of, one or more parties to the JRA, that the JRA was in effect on or before the date the claimed invention(s) of the instant application was made and that the claimed invention(s) of the instant application was made as a result of activities undertaken within the scope of the JRA; and
(2) Amending the specification on August 4, 2021 to disclose the names of the parties to the JRA. 
The terminal disclaimer filed on August 4, 2021 cites references that form the basis for some of the nonstatutory double patenting rejections of record and satisfies all the requirements of 37 CFR 1.321(d), except for the references being prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) (for which waiver of this requirement is presently being requested).
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references be prior art that is disqualified as set forth in 37 CFR 1.104(c)(5)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the references listed in the terminal disclaimer. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed on August 4, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) is granted.
CONCLUSION
1.	The petition filed August 4, 2021 under 37 CFR 1.183 is granted.
2.	The petition filed August 4, 2021 under 37 CFR 1.182 is granted.
3.	 The terminal disclaimer filed on August 4, 2021 is being forwarded to the paralegal staff for processing.
4.	Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3232.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions